Per Curiam.
On March 30, 1976, defendant was convicted by a jury of robbery armed, contrary to MCLA 750.529; MSA 28.797, and sentenced to a term in prison of not less than 7-1/2 nor more than 15 years. Defendant appeals as of right.
The evidence indicates that on November 7, 1975, at approximately 8 p.m. a Kentucky Fried Chicken restaurant located on East Warren Avenue in the City of Detroit was robbed. At trial four people who were witnesses to the occurrence iden*78tilled defendant as the man who ordered some chicken, pulled a gun, pointed it at an employee, Randolph Evans, and ordered him to open the safe. The safe was opened and the robber escaped with some money. Defendant also admitted to one of the eyewitnesses, who testified to that, that he had robbed this branch of Kentucky Fried Chicken.
Shortly after the jury began deliberations the jury sent a note to the judge informing him that they would like to hear the testimony of "Randy Evans and Andrew Gaines to clarify points” and "we would also like to hear Mark’s testimony”. The judge properly exercised his discretion and requested the jury to resume deliberations without rehearing the testimony of the three witnesses with the knowledge that if necessary the judge would consider the jury’s request at a later time. People v Howe, 392 Mich 670; 221 NW2d 350 (1974).
The judge then proceeded to give the jury supplemental instructions directing them to recall the testimony, to listen to the collective recall of the testimony, but,
"If you have to have it read back in a little while, please send a note and indicate that.”
This instruction, similar to an Alien-charge1, could not cause a juror to abandon his conscientious dissent and defer to the majority solely for the sake of reaching agreement.
If there was error here, and we fail to see it, it was harmless because of the overwhelming convicting evidence. Conviction affirmed.
Affirmed

 Allen v United States, 164 US 492; 17 S Ct 154; 41 L Ed 528 (1896).